DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed July 14, 2022. Claims 1, 5, 12 and 15-20 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (Shi; US Pub No. 2018/0285649 A1) in view of Koblasz (US Pub No. 2009/0051545 A1).
As per claim 1, Shi teaches a video-based food safety compliance system for use in a food area of a building, comprising:
a video camera having a field of view that encompasses at least part of the food area (paragraph [0013], lines 2-4);
a user interface (paragraph [0074], lines 8-9); and
a controller operably coupled to the video camera and to the user interface (Fig. 5, Output Controller 528, Sensor(s) 521, UI Navigation Device 514), the controller configured to:
receive video from the video camera (paragraph [0023], lines 1-5);
analyze the video to determine when one or more food safety compliance rules are violated (paragraph [0023], lines 1-8); and
outputting an alert in response to determining that one or more of the food safety compliance rules have been violated (paragraph [0023], lines 8-14).
Shi does not expressly teach wherein the alert includes one or more images captured by the video camera that show the violation of one or more of the food safety compliance rules.
Koblasz teaches wherein the alert includes one or more images captured by the video camera that show the violation of one or more of the food safety compliance rules (paragraph [0066], lines 6-8; paragraph [0067], lines 21-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the imaging of a rule violator as taught by Koblasz, since Koblasz states in paragraph [0018] that such a modification would result in preventing the spread of germs.
As per claim 2, Shi in view of Koblasz further teaches the video-based food safety compliance system of claim 1, further comprising one or more temperature sensors for sensing an ambient temperature in the food area and/or one or more humidity sensors for sensing an ambient humidity in the food area (Shi, paragraph [0029], lines 6-7).
As per claim 5, Shi in view of Koblasz further teaches the video-based food safety compliance system of claim 1, further comprises one or more sensors operatively coupled to the controller (Shi, Fig. 5, Sensor(s) 521, Output Controller 528), and wherein the controller is configured to:
track a particular food item along a track that includes one or more food preparation stations in both time and space (Shi, paragraph [0017], lines 15-21);
sense one or more environmental conditions along the track (Shi, paragraph [0029], lines 1-7); and
based at least in part on the track and/or the one or more sensed conditions along the track (Shi, paragraphs [0017] & [0029]),
determine when one or more food safety compliance rules are violated (Shi, paragraph [0029], lines 19-21).
As per claim 6, Shi in view of Koblasz further teaches the video-based food safety compliance system of claim 5, wherein the field of view of the video camera captures at least part of a first one of the food preparation stations (Shi, paragraph [0023], lines 1-5).
As per claim 7, Shi in view of Koblasz further teaches the video-based food safety compliance system of claim 6, further comprising a second video camera operatively coupled to the controller, wherein the second video camera has a field of view that captures at least part of a second one or more of the food preparation stations (Shi, paragraph [0029], lines 1-6: multiple cameras, multiple preparation areas).
As per claim 8, Shi in view of Koblasz further teaches the video-based food safety compliance system of claim 1, wherein the food safety compliance rules include one or more rules regarding thermal control of food (Shi, paragraph [0016], lines 1-4).
As per claim 9, Shi in view of Koblasz further teaches the video-based food safety compliance system of claim 1, wherein the food safety compliance rules include one or more rules regarding how long food is out of refrigeration while being processed in the food area (Shi, paragraph [0029], lines 14-19).
As per claim 11, Shi in view of Koblasz further teaches the video-based food safety compliance system of claim 1, wherein the food safety compliance rules include one or more rules regarding cross-contamination (Shi, paragraph [0023], lines 1-8).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Koblasz as applied above, and further in view of Shoari et al. (Shoari; US Pub No. 2017/0365157 A1).
As per claim 3, Shi in view of Koblasz teaches the video-based food safety compliance system of claim 2… video-based food safety compliance system (Shi, paragraph [0017]).
Shi in view of Koblasz does not expressly teach wherein at least one of the one or more temperature sensors and/or one or more humidity sensors is part of an HVAC system of the building, and the… food safety compliance system is operatively coupled with the HVAC system.
Shoari teaches wherein at least one of the one or more temperature sensors and/or one or more humidity sensors is part of an HVAC system of the building, and the… food safety compliance system is operatively coupled with the HVAC system (paragraphs [0008] & [0026]: compliance with food safety codes; paragraph [0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the temperature monitoring as taught by Shoari, since Shoari states in paragraph [0055] that such a modification would result in determining whether a temperature setting within a facility is in line with food safety codes.
As per claim 4, Shi in view of Koblasz teaches the video-based food safety compliance system of claim 2.
Shi in view of Koblasz does not expressly teach wherein at least one of the one or more temperature sensors and/or one or more humidity sensors is part of a refrigeration system of the building.
Shoari teaches wherein at least one of the one or more temperature sensors and/or one or more humidity sensors is part of a refrigeration system of the building (paragraphs [0008] & [0026]: compliance with food safety codes; paragraph [0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the temperature monitoring as taught by Shoari, since Shoari states in paragraph [0055] that such a modification would result in determining whether a temperature setting within a facility is in line with food safety codes.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Koblasz as applied above, and further in view of King et al. (King; US Pub No. 2015/0310385 A1).
As per claim 10, Shi in view of Koblasz teaches the video-based food safety compliance system of claim 1.
Shi in view of Koblasz does not expressly teach wherein the food safety compliance rules include one or more rules regarding inventory control.
King teaches wherein the food safety compliance rules include one or more rules regarding inventory control (paragraph [0029]: FIFO rules).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the FIFO rules as taught by King, since King states in paragraph [0029] that such a modification would result in reducing food loss and improving food quality.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Rao et al. (Rao; US Pub No. 2020/0249660 A1).
As per claim 12, Shi teaches a method for predicting a spoilage time of a particular food item along a food preparation process in a building, the method comprising:
using one or more video cameras to track a particular food item in both time and space along a track… (paragraph [0017]);
sense one or more environmental conditions at distinct locations along the track using one or more sensors that are fixed at each of the distinct locations along the track (paragraph [0015], lines 1-6; paragraph [0029], lines 1-7); and
based at least in part on the (paragraphs [0017] & [0029]) and the time the particular food item is at each of the one or more sensed conditions, determine a predicted spoilage time for the particular food item (paragraph [0029]: time the raw chicken was in sensed danger zone as the food contamination risk increases over time, i.e. five minutes, five hours, etc.).
Shi does not expressly teach a track that extends from when the particular food item is delivered to an inventory receiving area of the building to when the particular food item is prepared for consumption.
Rao teaches a track that extends from when the particular food item is delivered to an inventory receiving area of the building to when the particular food item is prepared for consumption (paragraph [0082], lines 10-11; paragraph [0090], lines 1-8 & 19-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement tracking a food item as taught by Rao, since Rao states in paragraph [0082] that such a modification would result in monitoring a food items journey to ensure optimal food quality.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Rao as applied above, and further in view of White et al. (White; US Pub No. 2017/0220985 A1).
As per claim 13, Shi in view of Rao teaches the method of claim 12.
Shi in view of Rao does not expressly teach wherein the track begins when the particular food item enters the building and ends when the particular food item is delivered for consumption.
White teaches wherein the track begins when the particular food item enters the building and ends when the particular food item is delivered for consumption (paragraph [0001], lines 4-5).
It would have been obvious to one having ordinary skill in the art at the time the inventio was effectively filed to implement the perishable goods management as taught by White, since White states in paragraph [0001] that such a modification would result in ensuring perishable items are delivered for consumption before the expiry of the predicted shelf life.
As per claim 14, Shi in view of Rao teaches the method of claim 12.
Shi in view of Rao does not expressly teach further comprising issuing an alert before the predicted spoilage time for the particular food item.
White teaches further comprising issuing an alert before the predicted spoilage time for the particular food item (paragraph [0028], lines 6-10; paragraph [0112], lines 9-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alert settings as taught by White, since White states in paragraph [0112] that such a modification would result in a user selecting a desired alert setting according to a desired outcome.
As per claim 15, Shi in view of Rao teaches the method claim 12.
Shi in view of Rao does not expressly teach further comprising issuing an notification that identifies those particular food items that have a predicted spoilage time that will fall within a threshold period of time from a 
White teaches further comprising issuing an notification that identifies those particular food items that have a predicted spoilage time that will fall within a threshold period of time from a (paragraph [0028], lines 6-10; paragraph [0112], lines 9-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alert settings as taught by White, since White states in paragraph [0112] that such a modification would result in a user selecting a desired alert setting according to a desired outcome.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Brach et al. (Brach; US Pub No. 2019/0293456 A1) and White.
As per claim 16, King teaches an inventory control system for use in controlling food inventory within a food storage area, comprising:
a sensor operable to detect… (paragraph [0028], lines 24-29);
a user interface (paragraph [0020], line 3); and
a controller operably coupled to the sensor and to the user interface (Fig. 1, Computer 12, User Interface 14, Transmitter 16), the controller configured to:

track… over time (paragraph [0029]);
determine if… over time indicates a violation of inventory control compliance rules (paragraph [0028], lines 12-14).
King does not expressly teach detect a quantity of a particular food item in an inventory storage area…  track the quantity of the particular food item in the inventory storage area over time;
determine if the quantity of the particular food item in the inventory storage area… generate a report describing the instances in which inventory control compliance rules are violated; and
output the report via the user interface so that a supervisor can implement improvements in compliance with the inventory control compliance rules.
Brach teaches detect a quantity of a particular food item in an inventory storage area (paragraph [0002], lines 1-13)…  track the quantity of the particular food item in the inventory storage area over time (paragraph [0002], lines 8-16);
determine if the quantity of the particular food item in the inventory storage area (paragraph [0002], lines 8-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the food item quantity determination as taught by Brach, since Brach states in paragraph [0002] that such a modification would result in ensuring a sufficient number of food items are always available.
White teaches generate a report describing the instances in which inventory control compliance rules are violated (paragraph [0156] & [0176]); and
output the report via the user interface so that a supervisor can implement improvements in compliance with the inventory control compliance rules (paragraph [0157]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the report generation as taught by White, since White states in paragraph [0157] that such a modification would result in providing corrective actions in regards to the violation.
As per claim 18, King in view of Brach and White further teaches the inventory control system of claim 16, wherein the sensor comprises a scale and the quantity of the particular food item in the inventory storage area is related the particular food item in the inventory storage area (Brach, paragraph [0007], lines 1-9) .


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Brach and White as applied to claim 16 above, and further in view of Rao.
As per claim 17, King in view of Brach and White teaches the inventory control system of claim 16.
King in view of Brach and White does not expressly teach wherein the sensor comprises a code reader and the the particular food item in the inventory storage area comprises a readable code placed on [[a]] one or more units of the particular food item 
Rao teaches wherein the sensor comprises a code reader and the the particular food item in the inventory storage area comprises a readable code placed on [[a]] one or more units of the particular food item (paragraph [0090], lines 1-8) 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the scanner and identifier as taught by Rao, since Rao states in paragraph [0090] that such a modification would result in keeping track of food inventory.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Brach and White as applied to claim 16 above, and further in view of Lee et al.  (Lee; US Pub No. 2015/0002660 A1).
As per claim 19, King in view of Brach and White teaches the inventory control system of claim 16.
King in view of Brach and White does not expressly teach wherein the sensor comprises a camera configured to provide the controller with one or more images of food items in the inventory storage area, and the controller is further configured to analyze the one or more images of food items and provide an estimate of the quantity of the particular food item in the inventory storage area 
Lee teaches wherein the sensor comprises a camera configured to provide the controller with one or more images of food items in the inventory storage area, and the controller is further configured to analyze the one or more images of food items and provide an estimate of the quantity of the particular food item in the inventory storage area  (paragraph [0032], lines 4-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the food imaging as taught by Lee, since Lee states in paragraph [0032] that such a modification would result in ensuring spoiled food is not served to a consumer.
As per claim 20, King in view of Brach and White, and further in view of Lee, further teaches the inventory control system of claim 19, wherein the controller is configured to a life expectancy of the particular food item[[s to]] and to adjust inventory usage from first out basis based on the predicted life expectancy of the particular food item (White, paragraph [0176]:First-to-Expire-First-Out).



Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684